          Case 1:19-cr-00144-AKH Document 190 Filed 03/16/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- x
 UNITED STATES OF AMERICA,                                       :
                                                                 :
                                                                 :   SCHEDULING ORDER
                                                                 :
                     -v-
                                                                 :   19 Cr. 144(AKH)
                                                                 :
                                                                 :
   VICTOR MONES CORO ,                                           :
                                                                 :
                                                                 :
                           Defendant.                            :
 --------------------------------------------------------------- x

ALVIN K. HELLERSTEIN, U.S.D.J.:

                 The sentencing previously scheduled for March 8, 2021 is hereby adjourned. The

parties are hereby ordered to appear for a sentencing on March 17, 2021 at 10:30 a.m., which

sentencing will be held via the following call-in number:

                 Call-in number: 888-363-4749

                 Access code: 7518680

                 To ensure that the call proceeds smoothly and to avoid disruption, the Court

directs those calling in (other than counsel) to mute their telephones. Additionally, all

participants are directed to call in 5 minutes prior to the start of the sentencing.

                 Finally, no later than March 16, 2021, at 4:30 p.m., the parties shall jointly submit

to the court (via the email address HellersteinNYSDChambers@nysd.uscourts.gov) a list of all

counsel expected to appear on the record, along with their contact information.



                 SO ORDERED.

Dated:           March 16, 2021                      ___/s/Alvin K. Hellerstein________
                 New York, New York                        ALVIN K. HELLERSTEIN
                                                           United States District Judge
